                             Case 1:19-cv-06443-JMF Document 33 Filed 07/17/19 Page 1 of 3
                                                          MUNGER, TOLLES & OLSON LLP
RONALD L. OLSON            MELINDA EADES LEMOINE                  350 SOUTH GRAND AVENUE                         NICHOLAS D. FRAM     KATHERINE G. JNCANTALUPO
ROBERT E. DENHAM           SETH GOLDMAN                                                                            JOHN L. SCHWAB           SUSAN M, PELLETIER"
JEFFREY L WEINBERGER       GRANT A. DAVIS-DENNY                                                                   J'ME K, FORREST                   SARAH S. LEE
CARY 8. LERMAN             JONATHAN H. SLAVIN                           FIFTIETH      FLOOR                      ASHLEY D. KAPLAN            DAVID P. THORESON
GREGORY P. STONE           DANIEL B. LEVIN                                                                   JESSICA REICH BARIL            DAVID W. MORESHEAD
BRAD D. BRIAN              MIRIAM KIM                      LOS ANGELES, CALIFORNIA 90071-3426                        JULIANA M. YEE     ANDREW W. BREWSTER Ill
BRADLEY S, PHILLIPS        MISTY M. SANFORD                                                                   JEREMY K. BEECHER              TERRA D. LAUGHTON
GEORGE M. GARVEY           HAILYN J. CHEN                                                                   MATTHEW K. DONOHUE                    ROWLEY J. RICE
WILLIAM D, TEMKO           BETHANY W. KRISTOVICH                  TELEPHONE (213) 683-9100                          ARIEL C. GREEN            DAHLIA MIGNOUNA*
JOHN W. SPIEGEL            JACOB 5. KREILKAMP                                                             ELIZABETH A. LAUGHTON                   SEAN P. BARRY
DONALD 8, VERRILLI, JR}'   JEFFREY Y, WU                           FACSIMILE (213) 687-3702               EMILY CURRAN-HUBERTY            JEREMY S. KREISBERG*
TERRY E. SANCHEZ           LAURA 0, SMOLOWE                                                                 JORDAN X. NAVARETTE                  JOHN 0. MAHER
STEVEN M. PERRY            ANJAN CHOUDHURY                                                                          JOHN B. MAJOR              MADELINE D. SWAN
MARK 8. HELM               KYLE W. MACH                                                                        LAUREN C. BARNETT                  GINA F. ELLIOTT
JOSEPH D. LEE              HEATHER E. TAKAHASHI                                                                   C. HUNTER HAYES         BRANDON R. TEACHOUT
MICHAEL R, DOYEN           ERIN J. COX                                                                      AARON D, PENNEKAMP                 DAVID W. WALCHAK
MICHAEL E. SOLOFF          BENJAMIN J. HORWICH                                                              TREVOR N. TEMPLETON           SEGUN L 8ABATUNDE II
GREGORY D. PHILLIPS        E. MARTIN ESTRADA                                                                    SKYLAR D, BROOKS               CARSON C. ZHENG
KATHLEEN M. MtOOWELL       MATTHEW A. MACDONALD                       560 MISSION STREET                        ELIZABETH R. OYER                LUCAS J. ARTAlZ
GLENN 0. POMERANTZ         BRYAN H. HECKENLIVELY                                                                  ELIZABETH A. KIM       USHA CH1LUKURI VANCE
THOMAS 8, WALPER           ELAINE J. GOLDENBERG*                                                                      SUSAN 5. HAR            BRIAN J. SPRINGER
HENRY WEISSMANN            MARK R. YOHALEM                           TWENTY-SEVENTH      FLOOR
                                                                                                                THOMAS RUBlNSKY                    JENTRY LANZA
KEVIN S. ALLRED            CHAD GOLDER•                                                                           NICHOLAS DUFAU            CATHERINE N. GRECH
JEFFREY A. HEINTZ          GINGER D. ANDERS*                SAN   FRANCISCO, CALIFORNIA 94105-3089                  LAURA M. LOPEZ                  TYLER HILTON
JUDITH T. KITANO           MARGARE:T G, MARASCHINO                                                               MICHAEL C. BAKER                   VINCENT LING
JEROME C. ROTH             JOHN M GILDERSLEEVE                                                                NAJEE K. THORNTON
GARTH T. VINCENT           ADAM 8 WEISS
                                                                    TELEPHONE {415) 512-4000
                                                                                                                  SARAH G. BOYCE•
TEO DANE                   GEORGE CLAYTON FATHEREE, 111                                                       MOLLY K, PRIEDEMAN                    OF COUNSEL
STUART N. SENATOR          KELLY LC. KRIEBS                          FACSIMILE (415) 512-4077                       WILLIAM LARSEN
MARTIN D. BERN             JEREMY A. LAWRENCE                                                                        CELIA R CHOY*          ROBERT K, JOHNSON
DANIEL P. COLLINS          LAURA K LIN                                                                       ADELE M. EL-KHOURI*              ALAN V. FRIEDMAN
ROBERT L DELL ANGELO       ACHYUT J. PHADKE                                                                        COLIN A. DEVINE      PATRICK J. CAFFERTY, JR.
BRUCE A. ABBOTT            ZACHARY M. BRIERS                                                                      DANE P. SHIKMAN                PETER A. PETRE
JONATHAN E. ALTMAN         JENNIFER M. BRODER                                                                         LEXI PEACOCK             ALLISON B. STEIN
KELLY M. KLAUS             KURUVILLA J, OLASA                                                                   MAGGIE THOMPSON                BRAD SCHNEIDER
DAVID 8. GOLDMAN           JUSTIN P, RAPHAEL                                                                      SAMUEL H. ALLEN                 ERIC P. TUTTLE
DAVID H, FRY               ROSE LEDA EHLER                             1155   F   STREET N.W.                       ALLISON M DAY          PETER E. GRATZINGER
LISA J. DEMSKY             CHRISTOPHER M. LYNCH•                                                     GIOVANNI S. SAARMAN GONzALEZ                JENNY H. HONG
MALCOLM A. HEINICKE        ADAM I. KAPLAN                                                                  JONATHAN 5. MELTZER•                 KIMBERLY A. CHI
TAMERLIN J. GOOLEY         KENNETH M TRUJILLO-JAMISON                   SEVENTH       FLOOR                                                       DAVID S. HONG
                                                                                                                SAMUEL JOSE DIAZ
JAMES C. RUTTEN            MARI OVERBECK                                                                      LAUREN M. HARDING                 ADAM R. LAWTON
RICHARD ST. JOHN           JORDAN D. SEGALL                       WASHINGTON,      D.C. 20004-1361                  NEFI 0. ACOSTA      MATTHEW S. SCHONHOLZ
ROHIT K. SINGLA            WESLEY T.L. BURRELL                                                            STEPHANIE G, HERRERA              MICHAEL E. GREANEY
LUIS LI                    KAREN A. LORANG                                                                    TERESA REED DIPPO
MICHAEL B. DESANCTIS•
                                                                    TELEPHONE (202) 220-1100
                           CRAIG A. LAVOIE                                                                        GRANT R. ARNOW
CAROLYN HOECKER LUEDTKE    Et.IA HERRERA                                                                         DANIEL BENYAMIN                E. LEROY TOLLES
C. DAVID LEE               JOSHUA S. MELTZER                        FACSIMILE (202) 220-2300                   SARA A. MCDERMOTT                      (1922-2008)
MARK H. KIM                MAPIA JHAI                                                                                 J. MAX ROSEN
BRETT J. RODDA             ADAM P. BARRY                                                                            M. ELIZA HANEY
FRED A. ROWLEY, JR.        JENNIFER L. BRYANT                                                          RACHEL G, MILLER-ZIEGLER•
KATHERINE M. FORSTER       ANDREW CATH RUBENSTEIN                                                                 ALISON F. KAROL
BLANCA FROMM YOUNG         JEFFREY A. PAYNE                                                                        ANNE K. CONLEY               •AOMITTEO IN DC,
ROSEMARIE T. RING          HANNAH L DUBINA
                                                                         July 17, 2019                             GRAHAM 8. COLE      ALL OTHERS ADMITTED IN CA




            VIAECF

            The Honorable Jesse M. Furman
            United States District Judge
            United States District Court
              for the Southern District of New York
            Thurgood Marshall United States Courthouse
            40 Foley Square
            New York, NY 10007

                                      Re:         Asylum Seeker Advocacy Project, et al. v. Barr. et al.,
                                                  No. 19 Civ. 6443 (JMF)

            Dear Judge Furman:

                            In light of the Court's order requiring lead trial counsel of record to appear in
            person at the hearing at 11:00AM on Thursday, July 18, 2019, and out of an abundance of
            caution, Plaintiffs wish to inform the Court that their intention is to have two attorneys, Mr.
            Phillips and Mr. Arulanantham, be the co-lead counsel in this case. Mr. Phillips (undersigned)
            will attend the hearing in person. Mr. Arulanantham expected to attend the hearing but is unable
            to do so. Therefore, Plaintiffs respectfully request leave for Mr. Arulanantham to appear
            telephonically for the hearing. Plaintiffs apologize for any inconvenience this may cause the
            Court and Defendants.




            42488737.1
                  Case 1:19-cv-06443-JMF Document 33 Filed 07/17/19 Page 2 of 3
MUNGER, TOLLES & OLSON LLP


     The Honorable Jesse M. Furman
     July 17, 2019
     Page 2


                                         Respectfully submitted,

                                         MUNGER, TOLLES & OLSON LLP


                                         By:

                                                (admitted pro hac vice)
                                         GREGORY D. PHILLIPS (admitted pro hac vice)
                                         ROBERT L. DELL ANGELO (admitted pro hac vice)
                                         MELINDA E. LEMOINE
                                         SKYLAR BROOKS (admitted pro hac vice)
                                         GINA F. ELLIOTT (admitted pro hac vice)
                                         MUNGER, TOLLES & OLSON LLP
                                         350 South Grand Avenue, Fiftieth Floor
                                         Los Angeles, CA 90071-3426
                                         Telephone:   (213) 683-9100
                                         Facsimile:   (213) 687-3702
                                         Email:       brad.phillips@mto.com
                                                       gregorv. phil!ips@mto.com
                                                       robe rt. dellangelo@mto.com
                                                       melinda. lemoine@mto.com
                                                       skvlar. brooks@mto.com
                                                       gina. elliott@mto.com


                                         AHILAN T. ARULANANTHAM*
                                         ACLU FOUNDATION OF SOUTHERN CALIFORNIA
                                         1313 West 8th Street
                                         Los Angeles, CA 90017
                                         Telephone:   (213) 977-5211
                                         Facsimile:   (213) 977-5297
                                         Email:       aaru Leman tham@aclusocal. org




     42488737.1
                  Case 1:19-cv-06443-JMF Document 33 Filed 07/17/19 Page 3 of 3
MUNGER, TOLLES & OLSON LLP


     The Honorable Jesse M. Furman
     July17,2019
     Page 3



                                         CHRISTOPHER DUNN
                                         AMYBELSHER
                                         ROBERT HODGSON
                                         NEW YORK CIVIL LIBERTIES UNION
                                         FOUNDATION
                                         125 Broad Street-19th Floor
                                         New York, New York 10004
                                         Telephone:   (212) 607-3300
                                         Facsimile:   (212) 607-3318
                                         Email:       cdunn@nyclu.org

                                         Counsel for Plaintiffs

                                         * Application for Pro Hae Vice forthcoming




     42488737.1
